      0:20-cv-01911-JFA-PJG        Date Filed 12/22/20   Entry Number 22      Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA


 Michael S. Owl Feather-Gorbey,
                                                          C/A No.: 0:20-1911-JFA
                      Plaintiff,

 v.

United States,                                                    ORDER

                      Defendant.


        Plaintiff Michael S. Owl Feather-Gorbey, a self-represented federal prisoner, brings

this federal tort action. By order issued July 24, 2020, Plaintiff was provided an opportunity

to submit the documents necessary to bring the case into proper form for evaluation and

possible service of process. (ECF No. 13). Specifically, Plaintiff was advised that he is

subject to the three-strikes bar under 28 U.S.C. § 1915(g) by Order of the United States

District Court for the District of Columbia. See Case No. 1:15-mc-133 (D.D.C. Feb. 3,

2015) (Docket No. 4.); Gorbey v. District of Columbia, Case No. 7175 (D.C. Cir. June 8,

2011). Under the three-strikes bar, Plaintiff cannot proceed in forma pauperis unless he

can show he is under imminent danger of serious physical injury. Otherwise, Plaintiff must

pay the filing fee to proceed in this case.

        To date, Plaintiff has not paid the filing fee. But, Plaintiff asserts that he is in

imminent physical danger because the defendants in this case—federal judges—deny his

requests to proceed in forma pauperis, which he claims puts him in danger because he

cannot raise legal claims about the imminent danger he faces in prison. The Court


                                          Page 1 of 2
   0:20-cv-01911-JFA-PJG         Date Filed 12/22/20      Entry Number 22       Page 2 of 2




disagrees. Plaintiff’s assertion that the defendants in this case are threats to him is baseless,

and regardless, the very nature of Plaintiff’s argument shows that the defendants cannot be

an imminent threat to Plaintiff. Moreover, to the extent Plaintiff claims that inmates in his

prison are a threat to his life, he more directly raises that issue in his other lawsuit in this

Court, Civil Action No. 0:20-1116.

       Plaintiff has failed to prosecute this case and has failed to comply with an order of

this Court. Therefore, the case is dismissed without prejudice pursuant to Rule 41 of the

Federal Rules of Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

Consequently, Plaintiff’s other pending motions are hereby denied as moot (ECF Nos. 2,

20).



       IT IS SO ORDERED.




December 22, 2020                                   Joseph F. Anderson, Jr.
Columbia, South Carolina                            United States District Judge


                            NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time

period set forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                          Page 2 of 2
